            1       GIBSON, DUNN & CRUTCHER LLP
                    JEFFREY C. KRAUSE, SBN 94053
            2         jkrause@gibsondunn.com
                    GENEVIEVE G. WEINER, SBN 254272
            3         gweiner@gibsondunn.com
                    SABINA JACOBS MARGOT, SBN 274829
            4         sjacobs@gibsondunn.com
                    333 South Grand Avenue
            5       Los Angeles, CA 90071-3197
                    Telephone: 213.229.7000
            6       Facsimile: 213.229.7520
            7       Attorneys for Petitioning Creditor
                    STM HOLDINGS S.A.R.L.
            8

            9
                                               UNITED STATES BANKRUPTCY COURT
           10
                                               NORTHERN DISTRICT OF CALIFORNIA
           11
                                                            SAN JOSE DIVISION
           12
                    In re:                                           CASE NO. 18-52484
           13
                    LEN CO, LLC,                                     Chapter 7
           14
                                          Alleged Debtor.            SUPPLEMENTAL DECLARATION OF
           15                                                        JEFFREY C. KRAUSE IN SUPPORT OF
                                                                     PETITIONING CREDITOR’S REPLY IN
           16                                                        SUPPORT OF MOTION FOR SUMMARY
                                                                     JUDGMENT AND ENTRY OF ORDER FOR
           17                                                        RELIEF AGAINST LEN CO, LLC
           18                                                        Hearing
                                                                     Date:       January 23, 2019
           19                                                        Time:       10:00 a.m.
                                                                     Place:      Courtroom 3020, 3rd Floor
           20                                                                    U.S. Courthouse & Federal Building
                                                                                 280 South First Street
           21                                                                    San Jose, CA 95113
                                                                     Judge:      Hon. M. Elaine Hammond
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP

                 Case: 18-52484     Doc# 23     Filed: 01/16/19   Entered: 01/16/19 18:46:12   Page 1 of 19
            1                          SUPPLEMENTAL DECLARATION OF JEFFREY C. KRAUSE
            2

            3                I, Jeffrey C. Krause, declare as follows:
            4                1.       I am over 18 years of age and if called upon I would competently testify to the matters
            5       set forth herein from my own personal knowledge, except as otherwise stated. I am a member of
            6       Gibson, Dunn & Crutcher LLP (“Gibson Dunn”), counsel for STM Holdings, S.a.r.l. (“STM”).
            7                2.       Despite multiple demands by me to the Assignee’s1 counsel, David Seror, over the
            8       period from the Assignment through the Petition Date, at no time prior to the Petition Date did the
            9       Assignee commit to obtain records of avoidable transfers from Len Co or commit to produce
           10       whatever it did obtain to STM. Mr. Seror’s declaration states that he did not decline to commit to
           11       obtain records or decline to commit to provide those records to me (see Declaration of David Seror in
           12       Support of Joint Opposition to Petitioning Creditor’s Notice of Motion and Motion for Summary
           13       Judgment and Entry of Order for Relief Against Len Co, LLC [Docket No. 20-5] ¶¶ 3-5), but he
           14       submits nothing that indicates that he made such commitments at any time prior to the Petition Date.
           15       Attached to the Declaration of Jeffrey C. Krause in Support of Petitioning Creditor’s Motion for
           16       Summary Judgment and Entry for Order for Relief Against Len Co, LLC [Docket No. 14] (the
           17       “Krause Declaration”) as Ex. A-G, I-J are various requests I submitted to him asking that the
           18       Assignee obtain information from Len Co and provide it to STM, and several of Mr. Seror’s replies.
           19       At no time prior to the Petition Date did the Assignee provide STM with any bank statements or the
           20       Request Form (defined below) that Len Co had provided to the Assignee. At no time prior to the
           21       Petition Date did Mr. Seror commit that the Assignee would provide such documents and Mr. Seror’s
           22       declaration does not actually say that he made any such commitment. Indeed, on October 30, 2018,
           23       counsel for the Assignee stated that the Assignee had not, during the month the Assignment had
           24       already been pending, decided “whether [Mr. Klaus] will share the information from Len Co” with
           25       STM and its counsel. See Krause Declaration, ¶ 5 & Ex. K. I respectfully submit that, taken
           26

           27        1
                         Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Petitioning Creditor’s
                         Motion for Summary Judgment and Entry for Order for Relief Against Len Co, LLC [Docket No. 13] (the “Motion
           28            for Summary Judgment”) and the Petitioning Creditor’s Reply in Support of Petitioning Creditor’s Motion for
                         Summary Judgment and Entry for Order for Relief Against Len Co, LLC (the “Reply”), filed concurrently herewith.
Gibson, Dunn &
Crutcher LLP

                 Case: 18-52484         Doc# 23        Filed: 01/16/19        Entered: 01/16/19 18:46:12             Page 2 of 19
            1       together, the absence of any commitments of any kind, the failure to actually provide bank statements
            2       or the Request Form, and Mr. Seror’s email stating that the Assignee was still deciding whether it
            3       will share information with STM, constitute declining to commit to obtain information and declining
            4       to commit to share any information obtained by the Assignee.
            5              3.      After receiving the Opposition on January 9, 2019, in light of Mr. Seror’s declaration
            6       and the assertions in the Opposition, I made an additional demand for information to the Assignee’s
            7       counsel. On January 11, 2019, the Assignee’s counsel provided to me additional information, none
            8       of which he had provided to me prior to the Petition Date. A true and correct copy of my email to the
            9       Assignee’s counsel and the two emails I received from the Assignee’s counsel are attached hereto as
           10       Exhibit L.
           11              4.      Included in the information I received from the Assignee’s counsel on January 11,
           12       2019 was a filled-out request form (the “Request Form”) that the Assignee required Len Co to fill out
           13       and submit to the Assignee. I have not attached to the Request Form hereto, because the Assignee
           14       has informed me that the Assignee objects to STM submitting the Request Form itself to this Court,
           15       but not to the submission of information contained therein. If the Court or the parties would prefer
           16       that the Request Form be filed or the Assignee waives any objection to STM filing the Request Form
           17       I will file it with the Court. The information provided by Len Co to the Assignee in the Request
           18       Form includes disclosures of (i) five transfers totaling $1,153,335 to Mr. Perelman during the year
           19       prior to the Assignment, including a transfer of $848,086.27 on April 4, 2018, (ii) a charitable
           20       donation of $10,000 “on behalf of Leonid Perelman”; and (iii) more than $7 million in “Other
           21       Revenue”, which it described as “(interest income)” to Len Co. It contains no information explaining
           22       what happened to the bulk of this $7 million of income.
           23              5.      Attached hereto as Exhibit M is a true and correct copy of the proof of claim filed by
           24       the Internal Revenue Service with the Assignee (the “IRS Claim”), which the Assignee’s counsel
           25       emailed to me on January 11, 2019, in response to my January 10, 2019 demand for information.
           26       The IRS Claim includes a claim for more than $289,039.40 in penalties. See Ex. M, at ABC_002.
           27       The Assignee’s counsel has informed me that no other proofs of claim have been filed. See Ex. L.
           28

Gibson, Dunn &
                                                                       2
Crutcher LLP

                 Case: 18-52484      Doc# 23     Filed: 01/16/19     Entered: 01/16/19 18:46:12       Page 3 of 19
Case: 18-52484   Doc# 23   Filed: 01/16/19   Entered: 01/16/19 18:46:12   Page 4 of 19
                           Exhibit L




Case: 18-52484   Doc# 23   Filed: 01/16/19   Entered: 01/16/19 18:46:12   Page 5 of 19
 From:                 Jessica Bagdanov
 To:                   David Seror; Krause, Jeffrey C.
 Cc:                   Jacobs Margot, Sabina
 Subject:              RE: Request for additional information
 Date:                 Friday, January 11, 2019 2:55:21 PM


 [External Email]

 Counsel,
  
 Please follow the below ShareFile link to access the documents.  Please let us know if you have any
 trouble opening the link.
  
 https://brutzkusgubner.sharefile.com/d-s9a68d1e13b54d3ca
  
  
 Thank you,
  
  
 Jessica
  


                                                 Jessica Bagdanov
                                                 (818) 827-9000 Main
                                                 (818) 827-9212 Direct
 21650 Oxnard St., Suite 500
                                                 (818) 827-9032 Fax
 Woodland Hills, CA 91367

 www.bg.law
                                                 jbagdanov@bg.law
                                                      Jessica Bagdanov


 The preceding e-mail message is subject to Brutzkus Gubner Rozansky Seror Weber LLP's e-
 mail policies, which can be found at: http://www.bg.law/disclaimer

 From: David Seror
 Sent: Friday, January 11, 2019 2:51 PM
 To: Krause, Jeffrey C. <JKrause@gibsondunn.com>
 Cc: Jacobs Margot, Sabina <SJacobs@gibsondunn.com>; Jessica Bagdanov <jbagdanov@bg.law>
 Subject: RE: Request for additional information
  
 Jeff,
  
 This email is in response to your document/information requests.  In addition to the information
 provided, a separate shared file email link will be sent to shortly.  This email, the link and the
 documents reflected therein are responsive to some, but not all of your requests. 
  
      -          Initial due diligence from Len Co.  The pro forma due diligence that was prepared by Len Co
                and provided to the Assignee is in the shared file link.  The Assignee makes no

Case: 18-52484            Doc# 23          Filed: 01/16/19          Entered: 01/16/19 18:46:12   Page 6 of 19
              representations or warranties as to the accuracy of the information reported, and no
              assurances that the information is complete.  The Assignee has not completed its
              investigation into the accuracy of these disclosures.
               
                   o   With regard to your request relating to 90-day transfers, the Assignee’s initial analysis
                        reflects that Leonid Perelman was paid at least $868k during the preference period,
                        after STM’s note became due and payable.  The due diligence form suggests that this
                        payment was a “distribution,” which causes the assignee concern considering the
                        fact that Len Co clearly had creditors unpaid at the time of the distribution (not only
                        STM, but also the IRS – see proof of claim).  The Assignee preliminarily believes at
                        least the amount of $868k is avoidable and the other transfers may be avoidable as
                        well.   
                         
                   o   Please also note that the Assignee does not have bank statements from Len Co.  Len
                        Co has not yet responded to all of the Assignee’s outstanding demands.
               
                   o   Please also see the additional documents we received from Len Co regarding its
                        financial relationship with Knight Capital.  The Assignee (via Traverse) has access to
                        many Knight documents, some of which are contained in the share file link, but
                        believes he signed a confidentiality agreement as to those documents.  I haven’t
                        seen the confidentiality agreement, but Chuck is looking for it and will forward –
                        once I have a chance to review the agreement I will produce Knight documents to
                        the extent I can.
               
                   o   Last week I sent you the fee letter regarding the $200k payment recently received by
                        the assignee from Knight.
                         
    -          IRS Proof of Claim.  So far, it is our understanding that this is the only claim that has trickled
              in from the claims bar date notice. The assignee is also aware of your client’s claim, and
              believes there may be one or two other small claims as  well.
               
    -          Traverse engagement.  Attached – note that this copy does not reflect Chuck’s signature,
              but I will track down the fully executed copy and forward if you really need it.
               
    -          Balance sheet. Please see attached “Statement of Condition” prepared by Len Co.
  
 We will not provide you with copies of BG/Traverse/Chuck time entries at this time.  BG’s time
 entries contain attorney client privileged information, and I understand that both Chuck and Albert
 do not have contemporaneous time entries. It is unnecessary for them to recreate time entries –
 their good-faith estimates of time spent on this case to date are believed to be sufficient.
  
 As noted earlier, this email is not intended to be a full and complete response to all of your
 demands.  Some documents (Knight documents in particular) cannot be produced until I confirm the
 terms of Chuck’s confidentiality agreement.  If I can, I will produce more, but wanted to respond to
 as much of your inquiry as possible today (per your request).


Case: 18-52484       Doc# 23        Filed: 01/16/19        Entered: 01/16/19 18:46:12             Page 7 of 19
  
 In general, I disagree with your characterization of our multiple conversations and email
 correspondence.  I believe I responded to all of your requests as best as I was able at the time. Your
 client’s assumptions that the Assignee and my office are purposely withholding information from it,
 simply because STM thinks we should be moving at rapid speed, are simply not true and not
 reasonable under the circumstances.  STM has indicated it believes this liquidation is time sensitive,
 but we have yet to understand any specifics that give rise to that belief.  If you have specific
 information about time sensitivity, please provide.  The Assignee has and will continue to respond to
 creditor inquiries as best as it is able, while still handling the involuntary proceeding as well.
  
 I look forward to our meeting on Monday and hope it will be productive.
  
  
 David
  
  
 From: Krause, Jeffrey C. [mailto:JKrause@gibsondunn.com]
 Sent: Thursday, January 10, 2019 12:58 PM
 To: David Seror <dseror@bg.law>
 Cc: Jacobs Margot, Sabina <SJacobs@gibsondunn.com>
 Subject: Request for additional information
  
 STM is troubled by information missing from the opposition papers and the
 positions taken by the assignee, which are adverse to unsecured creditors and
 aligned with the debtor/assignor.  We ask that you provide to me by close of
 business tomorrow all of the following information, all of which STM will have
 the right to receive if an order for relief is entered in the chapter 7 case:
 Copies of the information that Len Co has provided to the Assignee.  The
 declarations state that the assignee must analyze this information about
 potentially avoidable transfers before sharing it with the unsecured creditor
 that holds more than 95% of all claims.  We disagree.  If the order for relief
 were entered the information would be included in the schedules and the
 statement of affairs and all creditors would be entitled to that information. 
 There is no legitimate reason that should not be true in connection with the
 assignment.  Additionally, the more than 3 months since the assignment was
 made is far more time than would be needed to analyze the very limited
 transfer information described in the declarations, even if the assignee needed
 to review it before providing it to STM.
 Detailed time records for each biller included in the in the various declarations
 that summarize in a conclusory statements of how much time they have spent,

Case: 18-52484      Doc# 23      Filed: 01/16/19      Entered: 01/16/19 18:46:12          Page 8 of 19
 which include a narrative description of what they did.
 Copies of each proof of claim that has been filed with the assignee
 The Traverse engagement letter
 The declarations state that Len Co has filled out some information about
 preferences in the last 90 days pre-assignment and to insiders during the 1 year
 pre-assignment.  Your declaration says that is all I asked the assignee to obtain,
 which is simply not accurate.  The limited information that your declarations
 indicate that Len Co has provided is inadequate for at least two distinct
 reasons.  First, from its inception Len Co may have made improper transfers to
 or for the benefit of Leonid Perelman (Mr. Perelman) and there is absolutely no
 logical reason why any investigation by the assignee  of avoidable transfers
 should be limited to the last 90 days or direct transfers for the past year.  By
 way of example, if Len Co was paying Mr. Perelman’s personal expenses more
 than 90 days before the assignment that would still be an insider preference,
 but would not be covered by the information described in your declaration. 
 Moreover, every transfer to him or for his benefit from the inception of Len Co
 may have been a fraudulent transfer.  We are concerned that Mr. Perelman
 may have been causing Len Co to pay his personal expenses throughout its
 existence.  What is described in the declarations is far less information than I
 asked the assignee to seek prepetition (see my email below), and is woefully
 inadequate if the assignee intends to investigate all avoidable insider transfers. 
 Second, there is no reason to believe that information provided to the assignee
 by Len Co in the assignee’s “standard forms” is accurate and complete unless
 you have obtained the underlying bank statements.  Mr. Perelman has a strong
 incentive to conceal avoidable transfers for which he may be liable.  We believe
 that the assignee should have already obtained and should share with STM
 every bank statement of Len Co since its inception.  In light of the limited scope
 of its operations this would not be voluminous and could have been completed
 before the involuntary petition was filed, much less before today.  If you have
 these bank statements we ask that you provide me with copies. 
 As you know, I asked the assignee to ask Len Co for all of the information
 described in my attached email below.  At no time did you commit to ask Len
 Co for this information.  Your declaration does not appear to assert that you did
 seek or obtain this information.  I renew the request I made the day after the
 assignment was initiated and I renewed the week before the involuntary

Case: 18-52484   Doc# 23   Filed: 01/16/19   Entered: 01/16/19 18:46:12   Page 9 of 19
petition was filed, that the assignee confirm that he has obtained the
information described in my email of September 28, 2018 attached below, and
share all of that information with STM immediately.  Failure to provide this
information by January 11, 2019, demonstrates either that the assignee does
not have it or is refusing to provide it to STM, notwithstanding the contrary
assertions in the opposition to the motion for summary judgment.
 

From: Krause, Jeffrey C.
Sent: Friday, September 28, 2018 5:23 PM
To: David Seror (dseror@bg.law) <dseror@bg.law>
Subject: FW: Document request re Len Co and Vadim notes/settlement offers
 
Here is the information request that I submitted to Adam and Jeff.  I believe that the Assignee needs
at least this information and a list of all creditors to make an informed judgment regarding how best
to maximize creditor recoveries.  I would greatly appreciate it if you could provide me with a list of
the creditors that LenCo has provided to the Assignee and the assignment documentation.  Adam
and Jeff had previously represented to me that LenCo had only 2 creditors: STM and an individual
insider.  I believe that STM is far north of 95% and maybe north of 99% of the creditor body to which
the Assignee owes its duties and we would like to explore promptly whether there is a logical path
forward that is mutually acceptable to the Assignee and STM.
 
Jeffrey C. Krause


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7995 • Fax +1 213.229.6995 
JKrause@gibsondunn.com • www.gibsondunn.com


From: Krause, Jeffrey C.
Sent: Tuesday, August 14, 2018 12:21 PM
To: Jeff Bjork (Jeff.Bjork@lw.com) <Jeff.Bjork@lw.com>; Adam.Malatesta@lw.com
Cc: Choh, Candice <CChoh@gibsondunn.com>; Zelenay Jr., James L. <JZelenay@gibsondunn.com>;
McRae, Marcellus <MMcRae@gibsondunn.com>
Subject: FW: Document request re Len Co and Vadim notes/settlement offers
 

Jeff and Adam:

       Thank you for the information provided on Friday and over the weekend and for the
proposals on behalf of Len Co and Vadim Perelman (“Vadim”). In order to intelligently respond to
the proposals we need the following additional information:



Case: 18-52484       Doc# 23      Filed: 01/16/19 Entered: 01/16/19 18:46:12              Page 10 of
                                                19
        1.         A current balance sheet for Len Co. 
 
        2.         Len Co’s financial statements since inception, including any audits or compilations,
                    and a list of all receipts and disbursements by Len Co.  My understanding is that its
                    operations are limited and, therefore, these requests should not be unduly
                    burdensome.  My goal is to understand how Len Co got to the point it is today.  By
                    way of example, we are trying to understand what happened to $10 million of the
                    notes payable to Len Co during 2017.  Footnote 3 to the audited financial statements
                    for Knight[1] says the Knight debt to Len Co was $54.2 million, but that during July of
                2017 Knight issued three notes totaling only $44.2 million to Len Co.  I need to
                understand what happened to the other $10 million of debt owed to Len Co?  Was it
                paid in cash?  If so, I need to understand what happened to that cash.  In addition, it
                is our understanding that Len Co received cash payment of more interest income
                from Knight than Len Co has paid to STM.  We need to understand where this cash
                went.  The only way for me to get my arms around all of these issues is a complete
                list of Len Co’s receipts and disbursements.

        3.         A list of any transfers by Knight to any of its equityholders or to Len Co, 3P or any of
                    its funds, Leonid Perelman, Vadim, or any companies affiliated with these parties.

        4.         Len Co’s K-1 from Knight for each year since Len Co acquired equity in Knight and all
                    tax returns of Len Co.

        5.         An accounting for how the proceeds of Credit Suisse loan to Knight were used.

        6.         The documents reflecting the Waterfall financing of Knight.  We are seeking to
                    understand how the Credit Suisse transaction modified Len Co’s rights against Knight
                    and to fully understand that we need to understand the relative rights of Len Co and
                    Waterfall before the Credit Suisse transaction.

        7.         An organization chart for Knight and the documents that show the relationship
                    among Knight Capital Funding III, LLC and Knight Capital Funding III SPV, LLC and the
                    other Knight entities.

         We also need a more complete explanation of what changed that caused the reserve for
2016 to increase so greatly in hindsight in 2017.  I generally understand from our call that this large
increase in the reserve was based on more accurate methodology for estimating Knight’s probable
recoveries (or losses), but the change was so substantial that we need a more complete explanation,
so that we can understand the risks inherent in the settlement that Len Co has proposed, which is
entirely dependent on Knight’s future performance.

       I would also like to get confirmation that Michael Fishman is the only other creditor of Len
Co and copies of any contracts upon which his claims are based.

       As we discussed, we cannot assess Vadim’s settlement proposal without financial
information about Vadim and about the two entities to which he asks Sofiya to limit her recourse. 
Therefore, for Vadim we need the following to consider the merits of his proposal:

Case: 18-52484        Doc# 23       Filed: 01/16/19 Entered: 01/16/19 18:46:12                  Page 11 of
                                                  19
        1.         A current personal financial statement that includes a list of all entities in which he
                    owns an interest and the current value of such interests, and all assets and liabilities,
                    including any contingent liabilities.

        2.         A copy of the most recent financial statement that Vadim has provided to any
                    creditor from which he has sought a loan or extension of credit, so that we can
                    compare it to the statement that we are receiving.  An explanation of the facts
                    causing changes between this prior financial statement and the current statement
                    that he provides to us would, of course, be helpful.

        3.         His tax returns for 2016 and 2017 and all schedules thereto and K-1s filed therewith.

        4.         An explanation of the claim that you said Vadim alleges that he has against Sofiya or
                    STM and any supporting documents.

        5.         All information that he has that reflects the value of his interests in Knight and Center
                    Lake Capital, since he has asked that recourse be limited to these assets.

            Please let me know if you have any questions about these requests. 
 
Jeffrey C. Krause

GIBSON DUNN

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7995 • Fax +1 213.229.6995 
JKrause@gibsondunn.com • www.gibsondunn.com
 
 
 
 
Jeffrey C. Krause

GIBSON DUNN

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7995 • Fax +1 213.229.6995 
JKrause@gibsondunn.com • www.gibsondunn.com
 
 



This message may contain confidential and privileged information. If it has been sent to you in error,


Case: 18-52484       Doc# 23       Filed: 01/16/19 Entered: 01/16/19 18:46:12                   Page 12 of
                                                 19
please reply to advise the sender of the error and then immediately delete this message.




   [1]   “Knight” as used herein means all Knight Capital LLC affiliated entities, including Knight Capital Funding
      LLC, Knight Capital Funding II LLC, Knight Capital LLC, Knight Capital Funding III, LLC, Knight Capital
      Funding III SPV, LLC, EBusiness Funding LLC, Tiger Merchant Funding LLC, and IBusiness Funding LLC.




Case: 18-52484          Doc# 23        Filed: 01/16/19 Entered: 01/16/19 18:46:12                      Page 13 of
                                                     19
                       Exhibit M




Case: 18-52484   Doc# 23   Filed: 01/16/19 Entered: 01/16/19 18:46:12   Page 14 of
                                         19
Case: 18-52484   Doc# 23   Filed: 01/16/19 Entered: 01/16/19 18:46:12 Page 15 of
                                         19                           ABC_001
Case: 18-52484   Doc# 23   Filed: 01/16/19 Entered: 01/16/19 18:46:12 Page 16 of
                                         19                           ABC_002
Case: 18-52484   Doc# 23   Filed: 01/16/19 Entered: 01/16/19 18:46:12 Page 17 of
                                         19                           ABC_003
            1                                                  PROOF OF SERVICE
            2             I, Pamela Santos, declare as follows:
            3             I am employed in the County of Los Angeles, State of California, I am over the age of
                   eighteen years and am not a party to this action; my business address is 333 South Grand Avenue,
            4      Los Angeles, CA 90071-3197, in said County and State.
            5             On January 16, 2019, I served the following document(s):
            6             SUPPLEMENTAL DECLARATION OF JEFFREY C. KRAUSE IN SUPPORT
                          OF PETITIONING CREDITOR’S REPLY IN SUPPORT OF PETITIONING
            7             CREDITOR’S MOTION FOR SUMMARY JUDGMENT AND ENTRY OF
                          ORDER FOR RELIEF AGAINST LEN CO, LLC
            8
                   on the parties stated below, by the following means of service:
            9
                            Alleged Debtor:                                        Counsel to Alleged Debtor:
           10               Len Co., LLC                                           Helena Tseregounis
           11               3031 Tisch Way, Suite 130                              Sidley Austin LLP
                            San Jose, CA 95128                                     555 W Fifth St. #4000
           12                                                                      Los Angeles, CA 90013

           13                                                                      Jeffrey E. Bjork
                                                                                   Amy C. Quartarolo
           14                                                                      Adam E. Malatesta
           15                                                                      Latham & Watkins LLP
                                                                                   355 South Grand Avenue, Suite 100
           16                                                                      Los Angeles, CA 90071

           17               U.S. Trustee                                           Request for Special Notice:
                            Office of the U.S. Trustee / SJ                        David Seror, Esq.
           18
                            U.S. Federal Bldg.                                     Jessica L. Bagdanov, Esq.
           19               280 S 1st St. #268                                     Brutzkus Gubner
                            San Jose, CA 95113-3004                                21650 Oxnard Street, Suite 500
           20                                                                      Woodland Hills, CA 91367

           21               Chambers Copy:
                            United States Bankruptcy Court – Northern
           22
                            District
           23               The Hon. Elaine M. Hammond
                            Attn: Anna Rosales / Chambers Copy
           24               280 South First Street, Room 3035
                            San Jose, CA 95113-3099
           25

           26

           27           BY UNITED STATES MAIL: I placed a true copy in a sealed envelope or package addressed to the persons as
                         indicated above, on the above-mentioned date, and placed the envelope for collection and mailing, following our
                         ordinary business practices. I am readily familiar with this firm’s practice for collecting and processing
           28
                         correspondence for mailing. On the same day that correspondence is placed for collection and mailing, it is

Gibson, Dunn &
                                                                            1
Crutcher LLP

                 Case: 18-52484       Doc# 23        Filed: 01/16/19 Entered: 01/16/19 18:46:12                   Page 18 of
                                                                   19
Case: 18-52484   Doc# 23   Filed: 01/16/19 Entered: 01/16/19 18:46:12   Page 19 of
                                         19
